Title: To James Madison from Rufus King, 15 October 1805
From: King, Rufus
To: Madison, James


          
            Secret
            Sir
            Jamaica Long Island Oct. 15. 1805.
          
          You will probably recollect that soon after my return from England I communicated to you the Extract of a Letter that I had received and which related to an object respecting which we cannot be in different. For some time past I have heard nothing further on the Subject: A few days since however I received a Letter from the same Person, dated London Aug. 8. the following Extract of which I have thought it Expedient confidentially to communicate to you.
          
Extract viz

          “Après des inconsequences, et des retards inconcevables & insupportables, nous voila sur le point de partir. Je compte m’embarquer dans le courant de ce mois.” P.S. “C’est pour le 15. de ce mois (Aout) que notre depart est fixé.”
          Whether any adequate succour has been furnished by England or favourable Expectations are derived from a supposed State of things between the U.S. & Spain, is what at present I have no satisfactory means of deciding. I may however shortly receive more exact information. With Sentiments of Respect & Esteem I have the Honour to be Sir yr. ob. Servt.
          
            Rufus King
          
        